Citation Nr: 1110077	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  02-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969 and from May 1971 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

As reported in previous Board remand decisions and repeated here for clarity, in December 2005, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss.  In April 2007, however, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim based on VA's failure to provide adequate statement of reasons or bases for its findings and conclusions.  In November 2007, the Board remanded the claim for additional evidentiary development, to include compliance with VCAA notification, a contemporaneous examination, and consideration by the RO of extraschedular consideration.  In August 2009, the Board remanded the claim once again for consideration of extraschedular consideration pursuant to Stegall V. West, 11 Vet. App. 268, 271 (1998).  The claim is now before the Board once again.

Service connection for tinnitus, left ear, was granted upon rating decision in October 2008, and a 10 percent rating was assigned.  


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's bilateral hearing loss is productive of no more than Level I hearing acuity in his left ear and no more than Level II hearing acuity in his right ear.

2.  The preponderance of the competent, probative evidence of record, including the opinion of the Director of the Compensation and Pension Service in September 2010, given after he reviewed the claims file, placed appropriate emphasis on the limitation of activity imposed by the Veteran's hearing loss, considered the point of view of the Veteran seeking work, and provided a full description of the bilateral hearing loss on his ordinary activity, reflects that the limitation of or interference with daily activities or employment caused by the hearing loss is not of a degree that warrants a compensable rating.


CONCLUSION OF LAW

The evidence of record reflects that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss based on the rating schedule, any other regulatory criteria, or on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.85 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a Claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated in July 2001, on the underlying claim of service connection, as well as post-adjudication letters dated in January 2005, and December 2007, in relation to the increased rating claim.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records (STRS) as well as VA and private treatment records.  The Veteran was afforded VA audiological examinations in December 2001, February 2005, June 2005, and May 2008, and the claim was referred to the Director of the Compensation and Benefits Service in relation to his claim for a compensable rating for his bilateral hearing loss in 2010.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table Via is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c), 4.86 (2010).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the US Court of Appeals for Veterans Claims as "staged" ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

On the authorized audiological evaluation in December 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
70
80
LEFT
N/A
20
70
60
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  Average pure tone threshold loss was 50 in the right ear and 40 in the left ear.  

The 100 percent speech recognition and 50 decibel threshold average in the right ear result under Table VI result in a numeric designation of I.  The 92 percent speech recognition and 40 decibel threshold average in the left ear also result in a numeric designation of I.  When the right ear designation of I is combined with the left ear designation of I in Table VII, the result is a noncompensable, or 0 percent, evaluation.  

On the authorized audiological evaluation in February 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
65
85
LEFT
N/A
10
15
65
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Average pure tone threshold loss was 46 in the right ear and 38 in the left ear.  

The 92 percent speech recognition and 46 decibel threshold average in the right ear result under Table VI in a numeric designation of I.  The 92 percent speech recognition and 40 decibel threshold average in the left ear also result in a numeric designation of I.  When the right ear designation of I is combined with the left ear designation of I in Table VII, the result is a noncompensable, or 0 percent, evaluation.  

In addition, as discussed by the Court in its March 2004 Order and the Board in its October 2004 remand, 38 C.F.R. §§ 4.1, 4.2, and 4.10, include the following requirements: accurate and fully descriptive medical examinations with emphasis on the limitation of activity imposed by the disabling condition; that each disability be considered from the point of view of the veteran working or seeking work; and that an examination report contain a full description of the effects of disability on the veteran's ordinary activity.  The Court in its March 2004 Order found that it was unclear from the record and the Board's decision whether the December 2001 and February 2005 examiners had failed to place appropriate emphasis on "the limitation of activity imposed by the disabling condition," properly considered "the point of view of the veteran working or seeking work," or provided "a full description of the effects of the [bilateral hearing loss] on the [veteran's] ordinary activity."  See Court Order at 3 (citing 38 C.F.R. § 4.1, 4.2, 4.10 (2005)).

In the present case, the Veteran has indicated in his January 2005 Statement in Support of Claim (VA Form 21-4138) and elsewhere that he is unemployed due to his hearing loss disability.  In support of this contention, he has submitted a July 1986 letter from a furniture corporation that informs him that he was rejected from employment with that company because of his failure on the hearing examination and suggests that he find a more suitable and lighter place of employment that does not require a physical examination.  The Veteran also submitted a January 1987 letter from an auto repair company stating that he applied to work there and failed his ear examination.  In addition, he submitted an April 1988 note indicating that he was rejected for re-entry into Active Army reserve because he failed the ear examination.  In addition, the Veteran submitted an undated letter from the Army 1004th General Supply Company indicating that he was released from this company due to failing a December 1999 "Ear Test."  The Veteran also submitted an undated letter, received in December 2004, from a transportation company that stated he was not hired for a part-time position due to failure of an "Ear Test."

In response to the Court's and Board's remands, the AMC requested an opinion as to the limitations on and interference with daily activities and employment caused by the Veteran's bilateral hearing loss.  In June 2005, a Board-certified VA audiologist with extensive experience in forensic audiology and noise exposure reviewed the Veteran's claims file and offered the following opinions.  The Veteran's speech recognition in quiet conditions was excellent, but bilateral high frequency hearing loss of the type indicated by his audiology examinations can cause difficulty in noisy, multi-speaker, or adverse listening situations such as with a large distance between speaker and listener where the speaker's face cannot be seen or he has an accent.  The audiologist noted that this type of hearing loss could also limit audibility of high frequency sounds, but with hearing aids, he should not have inordinately more difficulty than the average person with such hearing loss in adapting to it.  As to limitation of activity, the audiologist concluded that with the use of hearing aids and other specialized devices, Veterans with this type of hearing loss should be able to engage in gainful employment.  He also noted that the Americans With Disabilities Act makes it illegal to discriminate against qualified persons with disabilities and must make reasonable accommodations to enable an employee with a disability to perform essential job functions.  As to interference with employment, the audiologist concluded that the Veteran's hearing loss should not interfere in gainful employment in most occupations, although it would prevent him from certain types of employment such as transport pilot or commercial truck driver.  He indicated that the hearing loss under AMA provisions would result in about 1 percent of the whole person, which equated to the noncompensable VA rating.

On the authorized audiological evaluation in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
60
80
LEFT
N/A
10
10
55
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Average pure tone threshold loss was 42.5 in the right ear and 32.5 in the left ear.  

The 88 percent speech recognition and 42.5 decibel threshold average in the right ear result under Table VI in a numeric designation of II.  The 92 percent speech recognition and 32.5 decibel threshold average in the left ear result in a numeric designation of I.  When the right ear designation of II is combined with the left ear designation of I in Table VII, the result is a noncompensable, or 0 percent, evaluation.  

As per the Board's August 2009 remand request, the Veteran's claims folder was referred for consideration of entitlement to an extraschedular evaluation by the Director of the Compensation and Pension Service in relation to the claim for a compensable rating for his bilateral hearing loss.  The Director responded in September 2010.  After reviewing the record, it was determined that the evidence did not demonstrate that the Veteran's symptomatology of bilateral hearing loss and tinnitus were not wholly contemplated by the criteria utilized to assign the current evaluations.  It was determined that an extraschedular evaluation for bilateral loss or tinnitus is not established.   

Analysis

Applying the foregoing criteria to the facts in this case, the Board finds that the Veteran's bilateral hearing loss was properly assigned a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2010) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the Veteran's hearing test does not show a result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R § 4.86(a).  Each of the four specified frequencies is not 55 dB or more in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for this Veteran.

In short, the medical evidence does not support a compensable evaluation for the Veteran's bilateral hearing loss under any pertinent criteria.

The Veteran has testified that he does not hear well.  The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  See 38 C.F.R. § 3.385 (2010).  As for the level of hearing loss, as explained above, this must be determined by appropriate studies, and in this case the studies performed indicate a noncompensable level of hearing loss.

In short, all of the objective medical evidence of record indicates that a noncompensable disability rating has been correctly assigned by the RO.  The Board thus finds that the Veteran's bilateral hearing loss was properly assigned a noncompensable disability rating under DC 6100, and concludes that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for bilateral hearing loss.

Fenderson consideration

As was discussed in the law and regulations section above, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126.

In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim.  There are no medical findings or other evidence which would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.

Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of service connection, June 4, 2001.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 3.321(b)(1) (2010).

In this case, the case was referred to the Director of the VA compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (2010).  After review of the claims file, the Director noted that while the evidence did demonstrate that the Veteran's mild hearing loss did prevent him from being able to obtain or retain employment by several companies as documented in the claims file, it did not show that he was unable to perform all types of employment due to hearing loss or tinnitus.  The Director specifically noted that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  Moreover, he found that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected hearing loss and tinnitus were not wholly contemplated by the criteria utilized to assign the current evaluations.  He specifically opined that an extraschedular evaluation for bilateral hearing loss or tinnitus was not established.  His opinion corroborated the opinion of the VA examiner in 2005.  Thus, an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


